DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gerald Stevens (Reg. No. 75,639) on 3/31/2021.
The application has been amended as follows: 
Claim 1 (currently amended): A multiplexer comprising:
a common terminal;
a first filter that is an acoustic wave filter electrically connected to the common terminal and that has a pass band; and
a second filter that is electrically connected to the common terminal and that has a pass band on a higher frequency side of the pass band of the first filter; wherein
the first filter includes:
a first input/output terminal;
a second input/output terminal;
a series arm circuit provided on a path connecting the first input/output terminal and the second input/output terminal; and
a parallel arm circuit electrically connected to a node on the path and ground;
in the parallel arm circuit or the series arm circuit, a frequency at which an impedance is locally minimum is defined as a resonant frequency, and a frequency at which an impedance is locally maximum is defined as an anti-resonant frequency, a of 
the series arm circuit includes: 
a first series arm resonator defined by an acoustic wave resonator having a resonant frequency in the pass band of the first filter; and
a second series arm resonator defined by an acoustic wave resonator that is
electrically connected in parallel to the first series arm resonator and that has a resonant frequency located on a higher frequency side of a frequency at a high frequency end of the pass band of the first filter; and
the resonant frequency of the second series arm resonator is lower than a frequency at a low frequency end of the pass band of the second filter.
Claim 4 (currently amended) The multiplexer according to Claim 3, wherein the another series arm circuit has one or more resonant frequencies and one or more anti-resonant frequencies, and a value obtained by dividing a frequency difference between an anti-resonant frequency located at a lowest frequency and a resonant frequency located at a lowest frequency of the another series arm circuit having the one or more resonant frequencies and the one or more anti-resonant frequencies by the resonant frequency located at the lowest frequency is defined as a band width ratio of the another series arm circuit;

a value obtained by dividing a frequency difference between an anti-resonant frequency of a series arm resonator and a resonant frequency of the series arm resonator by the resonant frequency is defined as a band width ratio of the series arm resonator; and
a band width ratio of the first series arm resonator is wider than both a band width ratio of the another series arm circuit and a band width ratio of the parallel arm circuit.
Claim 6 (currently amended) The multiplexer according to Claim 1, wherein the series arm circuit further includes:
a first impedance element electrically connected in series to the first series arm
resonator; and
a first switch electrically connected in series to the second series arm resonator;
a first circuit including the first series arm resonator and the first impedance element that are electrically connected in series and a second circuit including  that are electrically connected in series are electrically connected in parallel; and

Claim 20 (currently amended) A multiplexer comprising:
a common terminal;
a first filter that is an acoustic wave filter electrically connected to the common terminal and that has a pass band; and
a second filter that is electrically connected to the common terminal and that has a pass band on a higher frequency side of the pass band of the first filter; wherein the first filter includes:
a first input/output terminal;
a second input/output terminal;
a series arm circuit provided on a path connecting the first input/output terminal and the second input/output terminal;
another series arm circuit including an acoustic wave resonator provided on the path; and
a parallel arm circuit electrically connected to a node on the path and ground;
in the parallel arm circuit or the series arm circuit, a frequency at which an impedance is locally minimum is defined as a resonant frequency, and a frequency at which an impedance is locally maximum is defined as an anti-resonant frequency, a frequency at which an impedance of a resonator is locally minimum is defined as a resonant frequency, and a frequency at which an impedance of the resonator is locally maximum is defined as an anti-resonant frequency,
of a frequency at a low frequency end of the pass band of the first filter;
the series arm circuit includes:
a first series arm resonator defined by an acoustic wave resonator having a resonant frequency in the pass band of the first filter; and
a second series arm resonator defined by an acoustic wave resonator that is electrically connected in parallel to the first series arm resonator and that has a resonant frequency located on a higher frequency side of a frequency at a high frequency end of the pass band of the first filter;
the series arm circuit is electrically connected to the first input/output terminal without the another series arm circuit being interposed there between;
the first input/output terminal is electrically connected to the common terminal without any acoustic wave resonator being interposed there between;
the another series arm circuit has one or more resonant frequencies and one or more anti-resonant frequencies, and a value obtained by dividing a frequency difference between an anti-resonant frequency located at a lowest frequency and a resonant frequency located at a lowest frequency of the series arm circuit having the one or more resonant frequencies and the one or more anti-resonant frequencies by the resonant frequency located at the lowest frequency is defined as a band width ratio of the series arm circuit;
the parallel arm circuit has one or more resonant frequencies and one or more antiresonant frequencies, and a value obtained by dividing a frequency difference 
a value obtained by dividing a frequency difference between an anti-resonant frequency of a series arm resonator and a resonant frequency of the series arm resonator by the resonant frequency is defined as a band width ratio of the series arm resonator; and
a band width ratio of the first series arm resonator is wider than both a band width ratio of the another series arm circuit and a band width ratio of the parallel arm circuit.
Claim 21 (currently amended) A multiplexer comprising:
a common terminal;
a first filter that is an acoustic wave filter electrically connected to the common terminal and that has a pass band; and
a second filter that is electrically connected to the common terminal and that has a pass band on a higher frequency side of the pass band of the first filter; wherein the first filter includes:
a first input/output terminal;
a second input/output terminal;
a series arm circuit provided on a path connecting the first input/output terminal and the second input/output terminal; and

in the parallel arm circuit or the series arm circuit, a frequency at which an impedance is locally minimum is defined as a resonant frequency, and a frequency at which an impedance is locally maximum is defined as an anti-resonant frequency, a frequency at which an impedance of a resonator is locally minimum is defined as a resonant frequency, and a frequency at which an impedance of the resonator is locally maximum is defined as an anti-resonant frequency,
and the parallel arm circuit has a resonant frequency located on a lower frequency side of a frequency at a low frequency end of the pass band of the first filter;
the parallel arm circuit includes a first parallel arm resonator electrically connected between the node and the ground, and a second parallel arm resonator electrically connected in parallel to the first parallel arm resonator;
a resonant frequency of the first parallel arm resonator is lower than the frequency at the low frequency end of the pass band of the first filter, and a resonant frequency of the second parallel arm resonator is higher than the resonant frequency of the first parallel arm resonator; and
the series arm circuit includes:
a first series arm resonator defined by an acoustic wave resonator having a resonant frequency in the pass band of the first filter; and
a second series arm resonator defined by an acoustic wave resonator that is electrically connected in parallel to the first series arm resonator and that has a of a frequency at a high frequency end of the pass band of the first filter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAFIZUR RAHMAN/Examiner, Art Unit 2843